DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 2/14/2022 with respect to the rejection(s) of claim(s) 1-21 under USC 103 have been fully considered and are not fully persuasive. The applicant’s arguments are as follows: (1) Goldshleger does not explicitly state accurately determining how tissue interacts with a laser by estimating one of the named parameters, instead disclosing measuring separation distance and (2) does not teach modifying laser signal parameters. Regarding (1) Goldshleger discloses a distance parameter that is correlated with these listed parameters ([0044]) and (2) discloses modifying the scan pattern in response (see i.e. [0094]). 
Further regarding (1), the examiner notes that treatment site parameters –metrics like location and distance—have direct bearing on tissue parameter. Density, reflectivity, and cellular composition—and hence sensitivity/responsivity to laser treatment—are directly correlated with location within tissue, and distance from treatment source, and thus distance (i.e. “the first photo-disrupted region 306 from the posterior capsular layer” in Goldshleger [0044]) provides information about tissue composition. Further regarding (2), above, Goldshleger 
Goldshleger does not explicitly state the term threshold radiant exposure; thus for further support, the examiner cites to Wang et al (see attached NPL), which discloses means of more safely performing eye surgeries, discloses using radiant exposure to inform surgical scan patterns, stating, “…[determining] the optical threshold power for retinal damage in vivo at the approximate exposure time, wavelength, and retinal beam size used in cataract surgery….used in a heat conduction model to compute the threshold temperature course that leads to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goldshleger (US 20130158530 A1) in further view of Wang (Jenny Wang, Christopher Sramek, Yannis M. Paulus, Daniel Lavinsky M.D., Georg Schuele, Dan E. Andersen, David A. Dewey, Daniel V. Palanker, "Retinal safety of near-infrared lasers in cataract surgery," J. Biomed. Opt. 17(9) 095001 (14 September 2012)).

Regarding claim 1, Goldshleger teaches a laser-treatment system comprising: 

•	control the laser to create a first feature in the treatment site (“first photo-disrupted region in the cataract target region” [0037]); 
•	and estimate a first tissue parameter for a first tissue included in the treatment site, the first tissue parameter (“the distance of the first photo-disrupted region 306 from the posterior capsular layer” [0044]) being estimated based on a first difference between a first surface profile of the treatment site (before the photodisruption of the site [0041]) and a second surface profile of the treatment site (“after the photodisruption started” [0041]), the first surface profile being based on a first surface scan of the treatment site performed before the creation of the first feature (“photodisrupted region 306” Fig 1B, [0041]) and the second surface profile being based on second surface scan of the treatment site performed after the creation of the first feature (“generate an image of the first photodisrupted region 206” [0041])
And establish at least one laser-signal parameter of the laser signal for a first treatment path through the treatment site based on the estimated first tissue 


•	plan the first treatment path through the treatment site for the laser signal based on the first tissue parameter (“…so that the surgeon can enter a modified scan pattern into the laser controller 130” [0044]);
•	control the laser to direct the laser signal along the first treatment path ([0044-0045]).  

Regarding claim 3, Goldshleger teaches wherein the first treatment path includes a treatment route for the laser signal (“modified scan pattern” [0044-0045]).  

Regarding claims 4 and 13, Goldshleger teaches wherein [the processing circuit is further configured] to control the at least one laser-signal parameter as the laser signal is directed [or scanned] along the first treatment path (“laser controller 130 to generate an electronic representation of a target scan pattern and to control the guiding optic 120” [0037]).

Regarding claims 5 and 14, Goldshleger teaches wherein the processing circuit (OCT image processor 201) is further configured to: 

•	and plan the first treatment path (“the OCT image processor 201 can either display a recommendation for the surgeon how to remove the tag 330 by scanning along an additional modified scan pattern 312, or can apply a control signal to the laser controller 130 directly to generate the electronic representation of the modified scan pattern 312” [0095]) based further on the second tissue parameter.  
And change the at least one laser-signal parameter based on a difference between the first tissue parameter and the second tissue parameter (“[applies] a control signal to the laser controller to…form a completed capsulotomy” [0095]). It would be obvious to one of ordinary skill in the art to modulate surgical beam parameters including focal length, as disclosed by Goldshleger ([0041]), based on whether the tag has been fully removed or not following the first pass with the surgical beam, a determination also disclosed by Goldshleger ([0095]).

Regarding claim 6, Goldshleger teaches wherein the processing circuit is further configured to: 
•	identify a first location that includes the first tissue (a location for a capsulotomy “according to an image taken before the capsular expansion” [0093]);
•	identify a second location that includes the second tissue (the accurate “location of the anterior capsular layer” after the capsular expansion [0093-94])
•	and plan the first treatment path based further on the first location and the second location (“the OCT image processor 201 can determine the shift of the location of the expanded anterior capsular layer 322…to cause the laser controller to generate a modified capsulotomy scan pattern 326” [0094]).  

Regarding claims 7 and 19, Goldschleger teaches wherein the processing circuit is further configured to: 
•	receive a first model of the treatment site, wherein the first model includes identification of a first location that includes the first tissue (a location for a capsulotomy “according to an image taken before the capsular expansion” [0093]; the image serves as a visual model of the treatment site); and a second 
•	and control the laser such that the first feature includes the first location and the second location (“the OCT image processor 201 can determine the shift of the location of the expanded anterior capsular layer 322…to cause the laser controller to generate a modified capsulotomy scan pattern 326” [0094]).  

Regarding claim 9 and 21, Goldshleger teaches wherein the processing circuit is further configured to control the laser to create the first feature (“first photo-disrupted region in the cataract target region” [0037]); by scanning the laser signal along a second treatment path (“generating an electronic representation of a modified scan pattern” [0042]) through the treatment site.  

Regarding claims 8 and 20, Goldshleger teaches wherein the processing circuit is further configured to:
•	create a second feature in the treatment site by controlling the laser signal along the first treatment path (“to scan a second set of laser pulses according the modified scan pattern to create a second photo-disrupted region” [0042]) and teaches planning a second treatment path through the treatment site for the laser signal based on the revised first tissue parameter (“generating an electronic 
Goldshleger does not necessarily state a third surface profile. However, it would be obvious to one of ordinary skill in the art that, given that the “SD-OCT imaging system 200 can be configured to generate the image or images of the first photo-disrupted region during the surgery to provide timely or actionable feedback…for the laser controller 130” ([0040]) the imaging system would generate n number of scans of the treatment site, based on the tissue parameter for the site’s (n-1)th surface feature, and whether it was satisfactory; iterative surgical treatment ensures greater precision and better patient outcome.

Regarding claim 10, Goldshleger teaches controlling a laser signal to create a first feature in the treatment site; 
•	generating a first surface profile of the treatment site, wherein the first surface profile is based on a first surface scan of the treatment site performed before the first feature has been created (before the photodisruption of the site [0041]); and estimating a first tissue parameter for a first tissue included in the treatment site, wherein the first tissue parameter is estimated based on a first difference between the first surface profile and a second surface profile that is 
And establish at least one laser-signal parameter of the laser signal for a first treatment path through the treatment site based on the estimated first tissue parameter, selected from the area consisting of threshold radiant exposure, tissue density, ablation enthalpy, absorption coefficient, optical scattering coefficient, reduced scattering coefficient, refractive index, scattering anisotropy coefficient, and color.  Goldshleger discloses a distance parameter that is correlated with these listed parameters, and discloses modifying the scan pattern in response (see i.e. [0041] and [0094]). While Goldshleger does not explicitly state the term threshold radiant exposure, Wang et al (see attached NPL), which discloses means of more safely performing eye surgeries, discloses using radiant exposure to inform surgical scan patterns, stating, “…[determining] the optical threshold power for retinal damage in vivo at the approximate exposure time, wavelength, and retinal beam size used in cataract surgery….used in a heat conduction model to compute the threshold temperature course that leads to retinal damage in both normally perfused and nonperfused tissue…and [used] to calculate the temperature course produced by various scanning beam patterns used in femtosecond laser-assisted cataract surgery…” (see 

Regarding claim 11, Goldshleger teaches planning the first treatment path through the treatment site for the laser signal based on the first tissue parameter; and controlling the laser to scan the laser signal along the first treatment path (“modified scan pattern” [0044-0045] and the “[application of] a control signal to the laser controller 130” [0095]).  

Regarding claim 12, Goldshleger teaches wherein planning the first treatment path includes planning a treatment route for the laser signal (“modified scan pattern” [0044-0045]).  

Regarding claim 15, Goldshleger teaches wherein the laser signal is controlled to create the first feature such that it includes the first tissue and the second tissue (“the OCT image processor 201 can determine the shift of the location of the expanded anterior capsular layer 322…to cause the laser controller to generate a 

Regarding claim 16, Goldshleger teaches estimating a second tissue parameter for a second tissue included in the treatment site (“identify an uncut portion or "tag" 330 within the first photo-disrupted region 306 where the efficiency of the photo-disruption was limited and thus the anterior capsular membrane was not cut fully through, leaving the uncut portion or "tag" 330 behind” [0095]), wherein the second tissue parameter is estimated based on a second difference between the first surface profile and the second surface profile; wherein the first treatment path is planned based on the first and second tissue parameters ([0095]).  

Regarding claim 17, Goldshleger teaches identifying a first location that includes the first tissue; identifying a second location that includes the second tissue; and planning the first treatment path based further on the first location and the second location (“the OCT image processor 201 can determine the shift of the location of the expanded anterior capsular layer 322…to cause the laser controller to generate a modified capsulotomy scan pattern 326” [0094]; that is, the feature creation accounts for both the first tissue location and the second 

Regarding claim 18, Goldshleger teaches identifying a first region of first tissue (a location for a capsulotomy “according to an image taken before the capsular expansion” [0093]);  identifying a second region of second tissue, wherein the second region abuts the first region (the accurate “location of the anterior capsular layer” after the capsular expansion [0093-94]); identifying a boundary between the first region and the second region; and planning the first treatment path based further on the boundary (“the OCT image processor 201 can determine the shift of the location of the expanded anterior capsular layer 322…to cause the laser controller to generate a modified capsulotomy scan pattern 326” [0094]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 ET. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792                                     

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792